UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number001-36164 Twitter, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8913779 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1355 Market Street, Suite 900 San Francisco, California 94103 (Address of principal executive offices and Zip Code) (415) 222-9670 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES¨NO x The number of shares of the registrant’s common stock outstanding as of July28, 2015 was 676,304,418. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item1. Financial Statements (Unaudited) 5 Consolidated Balance Sheets as of June30, 2015 and December31, 2014 5 Consolidated Statements of Operations for the Three and Six Months Ended June30, 2015 and June 30, 2014 6 Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended June30, 2015 and June30, 2014 7 Consolidated Statements of Cash Flows for the Six Months Ended June30, 2015 and June30, 2014 8 Notes to Consolidated Financial Statements 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 35 PART II – OTHER INFORMATION Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item6. Exhibits 64 Signatures 65 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which statements involve substantial risks and uncertainties. Forward-looking statements generally relate to future events or our future financial or operating performance. In some cases, you can identify forward-looking statements because they contain words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these words or other similar terms or expressions that concern our expectations, strategy, plans or intentions. Forward-looking statements contained in this Quarterly Report on Form 10-Q include, but are not limited to, statements about: · our ability to attract and retain users and increase the level of engagement, including ad engagement, of our users; · our ability to develop or acquire new products and services, improve our existing products and services and increase the value of our products and services; · our business strategies, including our plans for growth; · our ability to attract advertisers to our platforms, products and services and increase the amount that advertisers spend with us; · our expectations regarding our user growth rate and the continued usage of our mobile applications; · our ability to increase our revenue and our revenue growth rate; · our ability to improve user monetization, including of our logged out and syndicated audiences; · our future financial performance, including trends in cost per ad engagement, revenue, cost of revenue, operating expenses and income taxes; · our expectations regarding outstanding litigation; · the effects of seasonal trends on our results of operations; · the sufficiency of our cash and cash equivalents and cash generated from operations to meet our working capital and capital expenditure requirements; · our ability to timely and effectively scale and adapt our existing technology and network infrastructure; · our ability to successfully acquire and integrate companies and assets; and · our ability to successfully enter new markets and manage our international expansion, including our ability to operate in those countries. We caution you that the foregoing list may not contain all of the forward-looking statements made in this Quarterly Report on Form 10-Q. You should not rely upon forward-looking statements as predictions of future events. We have based the forward-looking statements contained in this Quarterly Report on Form 10-Q primarily on our current expectations and projections about future events and trends that we believe may affect our business, financial condition, operating results, cash flows or prospects. The outcome of the events described in these forward-looking statements is subject to risks, uncertainties and other factors described in the section titled “Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q. Moreover, we operate in a very competitive and rapidly changing environment. New risks and uncertainties emerge from time to time and it is not possible for us to predict all risks and uncertainties that could have an impact on the forward-looking statements contained in this Quarterly Report on Form 10-Q. We cannot assure you that the results, events and circumstances reflected in the forward-looking statements will be achieved or occur, and actual results, events or circumstances could differ materially from those described in the forward-looking statements. The forward-looking statements made in this Quarterly Report on Form 10-Q relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statements made in this Quarterly Report on Form 10-Q to reflect events or circumstances after the date of this Quarterly Report on Form 10-Q or to reflect new information or the occurrence of unanticipated events, except as required by law. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. 3 NOTE REGARDING KEY METRICS We review a number of metrics, including monthly active users, or MAUs, changes in ad engagements and changes in cost per ad engagement, to evaluate our business, measure our performance, identify trends affecting our business, formulate business plans and make strategic decisions. See the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Key Metrics” for a discussion of how we calculate MAUs, changes in ad engagements and changes in cost per ad engagement. The numbers of active users presented in this Quarterly Report on Form 10-Q are based on internal company data. While these numbers are based on what we believe to be reasonable estimates for the applicable period of measurement, there are inherent challenges in measuring usage and user engagement across our large user base around the world. For example, there are a number of false or spam accounts in existence on our platform. We have performed an internal review of a sample of accounts and estimate that false or spam accounts represented less than 5% of our MAUs as of December31, 2014. In making this determination, we applied significant judgment, so our estimation of false or spam accounts may not accurately represent the actual number of such accounts, and the actual number of false or spam accounts could be higher than we have estimated. We are continually seeking to improve our ability to estimate the total number of spam accounts and eliminate them from the calculation of our active users, and in the past have made improvements in our spam detection capabilities that have resulted in the suspension of a large number of accounts. Spam accounts that we have identified are not included in the active user numbers presented in this Quarterly Report on Form 10-Q. We treat multiple accounts held by a single person or organization as multiple users for purposes of calculating our active users because we permit people and organizations to have more than one account. Additionally, some accounts used by organizations are used by many people within the organization. As such, the calculations of our active users may not accurately reflect the actual number of people or organizations using our platform. Our metrics are also affected by applications that automatically contact our servers for regular updates with no discernable user action involved, and this activity can cause our system to count the users associated with such applications as active users on the day or days such contact occurs. In the three months ended December31, 2014, approximately 8.5% of users used third-party applications that may have automatically contacted our servers for regular updates without any discernable additional user-initiated action. As such, the calculations of MAUs presented in this Quarterly Report on Form 10-Q may be affected as a result of this activity. In addition, our data regarding user geographic location for purposes of reporting the geographic location of our MAUs is based on the IP address associated with the account when a user initially registered the account on Twitter. The IP address may not always accurately reflect a user’s actual location at the time such user engaged with our platform. We regularly review and may adjust our processes for calculating our internal metrics to improve their accuracy. Our measures of user growth and user engagement may differ from estimates published by third parties or from similarly-titled metrics of our competitors due to differences in methodology. We present and discuss our total audience based on both internal metrics and data from Google Analytics, which measures unique visitors to our properties. 4 PART I — FINANCIAL INFORMATION Item1. Financial Statements TWITTER, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except par value) (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $8,229 and $5,507 as of June 30, 2015 and December 31, 2014, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets Goodwill Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued and other current liabilities Capital leases, short-term Total current liabilities Convertible notes Capital leases, long-term Deferred and other long-term tax liabilities, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 12) Stockholders' equity: Preferred stock, $0.000005 par value 200,000 shares authorized; none issued and outstanding — — Common stock, $0.000005 par value 5,000,000 shares authorized; 674,379 and 642,385 shares issued and outstanding as of June 30, 2015 and December 31, 2014, respectively 3 3 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 TWITTER, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Costs and expenses Cost of revenue Research and development Sales and marketing General and administrative Total costs and expenses Loss from operations ) Interest expense ) Other income (expense), net ) Loss before income taxes ) Benefit from income taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted-average shares used to compute net loss per share attributable to common stockholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 6 TWITTER, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain (loss) on investments in available-for-sale securities, net of tax ) ) 55 ) Foreign currency translation adjustment ) Net change in accumulated other comprehensive loss ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 TWITTER, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Amortization of discount on convertible notes — Provision for bad debt Deferred income tax benefit ) ) Other non-cash adjustments ) Changes in assets and liabilities, net of assets acquired and liabilities assumed from acquisitions: Accounts receivable ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued and other liabilities Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Purchases of marketable securities ) ) Proceeds from maturities of marketable securities Proceeds from sales of marketable securities Changes in restricted cash ) ) Business combinations, net of cash acquired ) ) Purchases of cost method investments and other ) ) Net cash used in investing activities ) ) Cash flows from financing activities Taxes paid related to net share settlement of equity awards ) ) Repayments of capital lease obligations ) ) Proceeds from exercise of stock options Proceeds from issuances of common stock under employee stock purchase plan Other financing activities — ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Foreign exchange effect on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash investing and financing activities Common stock issued in connection with acquisitions $ $ Equipment purchases under capital leases $ $ Changes in accrued equipment purchases $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 TWITTER, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Description of Business and Summary of Significant Accounting Policies Twitter, Inc. (“Twitter” or the “Company”) was incorporated in Delaware in April 2007, and is headquartered in San Francisco, California. Twitter offers products and services for users, advertisers, developers and platform and data partners.
